DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s arguments, specifically those directed towards Worden failing to teach the determination of an abnormal transport by identifying a point source that generates unwanted particles, the examiner respectfully disagrees.  Insofar as what is structurally recited, Worden uses various sensors to detect an abnormal transport.  The detection allows Worden to determine a worn wheel that may include a crack.  The taught crack located on a wheel reads on a claimed particle source, as a crack is capable of being a particle source of disruption during transport.  The examiner suggests further defining the vehicle over the prior art, for example reciting specific structure that limits the vehicle to be solely used in a semiconductor manufacturing environment and any specifics on the sensors used to detect particles without sensing vibrations, as argued by applicant.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worden et al. (2017/0084094).

With respect to claim 1, Worden et al. teaches a method for monitoring a transport vehicle (102), comprising: scanning (using the disclosed optic sensor [0030]) surface features (for example an uneven wheel surfaces sensed using the optic sensor) of the transport vehicle (104) by a monitor (116) during the transport vehicle (104) is operated on a rail [0026] to acquire a vehicle pattern (Fig. 3) of the transport vehicle (104); analyzing the vehicle pattern (Fig. 3) of the transport vehicle (104); and determining if the transport vehicle (104) is an abnormal transport vehicle [0033] based on the vehicle pattern (Fig. 3), wherein the determination includes identifying a particle source (for example identifying via sensors a defects causing vibrations or wear of the vehicle wheel [0040]) from a tyre tread profile of the vehicle pattern of the transport (i.e. a profile built from sensors like a camera and vibration sensors) of the vehicle pattern (i.e. data used to build a vehicle pattern) of the transport vehicle, and wherein the monitor (116) is placed nearby the rail (as the monitor is located on the vehicle which moves along the rail, thereby reading on the claimed “nearby the rail”).

With respect to claim 2, Worden et al. teaches the method further comprising: moving the abnormal transport vehicle (104) out of the rail (for maintenance [0038], as when repairing the wheel, the wheel is moved out of the rail and replaced, and the wheel is considered by the Office as being part of the vehicle itself, thereby reading on the claim).

With respect to claim 5, Worden et al. as teaches wherein the determination further includes comparing the travelling wheel size of the transport vehicle (i.e. vehicle with wheels) to a corresponding desirable size (i.e. a size that indicates a normal, unworn wheel).

With respect to claim 6, Worden et al. teaches the method wherein the vehicle pattern is scanned by the monitor (116) when the transport vehicle (104) is moving [0006-0007].

With respect to claim 7, Worden et al. teaches the method wherein the object (is capable of being) a wafer front opening unified pod, wafer standard mechanical interface pod, mask box, die carrier, or chip carrier (as what is being transported does not further define the method over the prior art, as vehicle 104 is capable of transporting a wafer front opening unified pod, wafer standard mechanical interface pod, mask box, die carrier, or chip carrier insofar as what is structurally claimed by the active method steps of claim 1).

With respect to claim 8, Worden et al. teaches the method wherein the transport vehicle (104) comprises an automatic guided vehicle (as 104 is an automatic guided vehicle guided along a rail system than contains a controller for automatically changing the operation of the vehicle [0041].

With respect to claim 9, Worden et al. teaches a method for monitoring a transport vehicle (102), comprising: collecting a plurality of vehicle patterns (Fig. 3) of each of a plurality of transport vehicles [0026] by scanning (using the disclosed sensors [0030]) surface features (for example an uneven wheel surfaces sensed using optic and vibration sensors) of the transport vehicle through a plurality of monitors (sensors 116 found on each vehicle) during the transport vehicles are operated on a rail [0026]; analyzing the vehicle patterns (Fig. 3) of the transport vehicles (104) to generate a remaining lifetime forecast of transport vehicle (i.e. software shown in Fig. 10, via predicting maintenance [0049] based on the patterns); and identifying a potential abnormal transport vehicle having a particle source (for example, from the data collected by the sensors 116, a worn wheel is determined as the particle source) according to the remaining lifetime forecast (Fig. 10) of transport vehicle, wherein the monitors are placed nearby the rail (as the monitor is located on the vehicle which moves along the rail, thereby reading on the claimed “nearby the rail”).

With respect to claim 10, Worden et al. teaches the method further comprising moving the potential abnormal transport vehicle out of the rail (for repair of the predicted maintenance).

With respect to claim 11, Worden et al. teaches the method wherein the potential abnormal transport vehicle [0049] comprises a tyre tread profile [0050] of the transport vehicle (104).

With respect to claim 12, Worden et al. teaches the method wherein the potential abnormal transport vehicle comprises a travelling wheel size of the transport vehicle different from a corresponding desirable or a corresponding desirable range of the transport vehicle size (as taught in [0050-0052] which discloses the method determines uneven wear when compared to an even profile).

With respect to claim 13, Worden et al. teaches the method further comprising: collecting a plurality of operating statuses of each of the transport vehicles (i.e. a control system receiving a statue of vehicles being operated and if they need to be maintenance to repair [0041]); wherein the operating status comprises a maintenance time of each of the transport vehicles (via updating a schedule for the repairs [0041]).

With respect to claim 14, Worden et al. teaches the method wherein the remaining lifetime forecast (i.e. predictable maintenance based on collected signals) is generated by a correlation between the vehicle patterns and the operating statuses (i.e. as predicting maintenance is disclosed as being related to the collected pattern seen in Fig. 3 when compared to the even profile [0050-0052], the severity of the wear, and the schedule for maintenance [0041]).

With respect to claim 15, Worden et al. teaches the method further comprising: generating a maintenance schedule [0041] according to the remaining lifetime forecast of transport vehicle (104) to replace a potential failure part of the potential abnormal transport vehicle (i.e. as predicting maintenance is disclosed as being related to the collected pattern seen in Fig. 3 when compared to the even profile [0050-0052], the severity of the wear, and the schedule for maintenance [0041]).

With respect to claim 16, Worden et al. teaches a method for transport vehicle maintenance, comprising: receiving a remaining lifetime forecast (i.e. a predicted maintenance, repair or replacement based on the measured data [0049] that predicts failure [0052]) of transport vehicle (104, capable of) transporting in a semiconductor manufacturing factory (as the recited “semiconductor manufacturing factory” does not further define the claimed method over the prior art, as the recited semiconductor manufacturing factory is not a positively recite method step and therefore reads as an intended use limitation.  Further, all is taught by Worden is capable of being used in a semiconductor manufacturing factory, insofar as what is structurally recited defining the vehicle); collecting (via each vehicles respective sensors like 116) a plurality of operating statuses (based on detected wear and predicted maintenances) of a plurality of transport vehicles [0026]; and identifying a potential abnormal transport vehicle (i.e. a wheel needing repair [0051-0052]) having a particle source (like a cracked or worn wheel [0040]) from the transport vehicles (104) according to the remaining lifetime forecast of transport vehicle (i.e. predicted wear and needed maintenance); wherein the operating status comprises a maintenance time of each of the transport vehicles (per a schedule listing vehicles in for repair or needing repair [0041] requested by that respective vehicle and compared to other vehicles and their repair [0048]).

With respect to claim 17, Worden et al. teaches the method wherein the remaining lifetime forecast is generated by: scanning the transport vehicles (104) by a plurality of monitors (116 of each vehicle) to acquire a plurality of vehicle patterns (similar to Fig. 3) of each of the transport vehicles (104); and analyzing (via a system controller [0041]) the vehicle patterns (Fig. 3) of the transport vehicles (104) to generate the remaining lifetime forecast of transport vehicle (i.e. the predicted maintenance of a vehicle based on the pattern and an even profile, for example [0048]).

With respect to claim 18, Worden et al. teaches the method further comprising: updating the remaining lifetime forecast [0052] of transport vehicle (104) by scanning the transport vehicles [0026] and analyzing the vehicle patterns (Fig. 3) of the transport vehicles (104) repeatedly (so as to update the schedule, making any changes in when a vehicle needs maintenance based on that severity of the forecast compared to other vehicles on the schedule [0065]).

With respect to claim 19, Worden et al. teaches the method wherein the remaining lifetime forecast (i.e. predicted maintenance [0052]) of transport vehicle (104) comprises a plurality of remaining lifetimes corresponding to each of a plurality of parts (i.e. various parts of the vehicle having sensors for collected data [0030], like wheel wear, fluid pressure relative to oil in an engine, and gears) of the transport vehicle (104).

With respect to claim 20, Worden et al. teaches the method wherein the transport vehicles (104) are operating on a rail [0026] when the potential abnormal transport vehicle (104) is identified (having for example worn wheels), and the potential abnormal transport vehicle (104) is moved out from the rail after being identified (to a rail yard [0041] for repair).

With respect to claim 21, Worden et al. teaches the method the particle source comprises a crack [0040].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worden et al. (2017/0084094) in view of Lancia (DE 602004004246T2).

With respect to claim 3, Chen et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the method the vehicle pattern comprises a serial number, the main body profile, the tyre tread profile, a travelling wheel size, a guide wheel size, and a width of a gripping member of the transport vehicle.
Lancia teaches sensors for acquiring (vehicle model identification, [0047]) comprises a serial number (i.e. an unique identification number, [0079] [0173]), a main body profile (Section 5.9, [0280]-[0283], a tyre tread profile (wheel profile including tread determinations [0164], a travelling wheel size (sensed by optical sensors [0154]), a guide wheel size (sensed by optical sensors [0154]), and a width of a body part of the transport vehicle [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Worden et al. to include the sensor structure and corresponding control logic of Lancia such that vehicle characteristics are captured when monitoring that vehicle and it’s body such that hazardous conditions are detected prior to occurring (Abstract), thereby improving the operation of the vehicle in Worden et al..  
Note: the gripping member, as recited, further defines the intended use limitation of the vehicle.  The sensors taught in Lancia are capable of determining different dimensional aspects of a body of the vehicle traveling, and therefore capable of determining a width of a body part of the body of that vehicle, like a gripping member. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (2019/0371636) for teaches an overhead transport device.
Sullivan et al. (2011/0245964) for teaching an automated material handling system for semiconductor workpieces.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853